PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/054540
Filing Date: 03 Aug 2018
Appellant(s): Ryan, Paul, Richard



__________________
David R Josephs
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/13/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/22/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Roddis (US. 20080050261A1) in view of Nantua et al (US 20030057651A1).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roddis and Nantua.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roddis and Nantua as applied as to claims above, and further in view of Adams (US. 4,795,168).
Claims 1-2, 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Roddis (US. 20080050261A1) in view of Auto Peugot (GB118059A).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roddis in view of Auto Peugot.
Claims 1-2, 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Porges (US. 3151414) in view of Roddis (US. 20080050261A1) and further in view of Auto Peugot (GB118059A).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Porges, Roddis and Auto Peugot.
NEW GROUNDS OF REJECTION
None.
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  None.
(2) Response to Argument
Appellants’ arguments filed 4/13/2022 have been fully considered but they are not persuasive.
Response to section 4.2 in appeal brief.
Appellants’ argument that the rejection based on references Roddis in view of Nantua do not teach the claim 1. It is also noted that when magnetic poles are placed away from each other in an axial direction eddy currents are reduced or eliminated (provided in appellants specification), hence the rejections provide the structure of magnetic poles on opposite axial directions and the magnet being a single pole magnet.
Appellants’ argument that the reference of Roddis and Nantua do not teach magnetic poles that are oriented in axial opposite direction is correct but the examiner has provided official notice that single pole magnetic are arranged to be on axially opposite direction.
Appellants’ argument that the reference of Nantua teaches to have magnetic poles in radially opposite direction is incorrect, no such conclusion can be made from the teaching of Nantua, since Nantua teaches to have either multiple pole magnetic or single pole magnetic (paragraph 0018 in Nantua “Likewise, a moving armature 5 comprising a disk bearing a single-pole magnet or a multi-pole magnetic encoder 6 is secured to the rotating support.”).
Examiner has taken official notice to orient poles axially oppositely, the examiner has also provided evidence through reference of GB1180359A that poles of a magnet can be oriented axially oppositely (e.g. figure 2 of GB1180359A).
Furthermore, it is noted that GB teaches to provide magnetic poles axially oppositely to improve magnetic attraction and to reduce eddy currents that are produced when magnetic poles are provided radially oppositely (see GB1180359A, page 1, lines 65-79, figure below).

    PNG
    media_image2.png
    250
    345
    media_image2.png
    Greyscale

Appellants’ argument that neither Roddis nor Nantua reference teach orientation of magnetic poles is correct but the Examiner has taken Official Notice and provided evidence reference with regard to orientation in any direction, see Auto Peugeot (GB 1180359A).
	Appellants’ argument that the reference of Auto Peugeot suffers from eddy currents is clearly not persuasive since the orientation of poles in axially opposite direction solves the problem encounter in figure 3 of Auto Peugeot (see GB1180359A, page 1, lines 65-79, figure below).

    PNG
    media_image2.png
    250
    345
    media_image2.png
    Greyscale

Appellants’ argument that the magnetic poles of Auto Peugoet would not work properly to eliminate eddy currents because the magnet would still have magnetic pole changing in the rotation magnetic material is not persuasive since the poles are orientated axially oppositely and as seen in figure the poles would not change direction in radial direction since only one pole exist in the entire thickness of the magnetic member in figure 2, see figure below (no eddy currents).

    PNG
    media_image3.png
    250
    484
    media_image3.png
    Greyscale

Appellants’ argument that Auto Peugeot (GB1180359A) still suffers from the drawback of eddy currents is not persuasive since this is not the case with the magnetic poles oriented axially oppositely (see figure 2 above).
	Appellants’ argument that examiner conclusion that poles in axial direction will provide better attraction force then poles in other direction is correct with the disclosure provided by Auto Peugeot (see below, eddy currents avoided as structure provided in figure 2).

    PNG
    media_image2.png
    250
    345
    media_image2.png
    Greyscale

Response to section 4.3 in appeal brief.
Appellants’ argument that the references of Roddis and Auto Peugeot (GB1180359A) do not teach limitation of claim 1 is not persuasive, see rejection in Final Rejection. 
Appellants’ argument that the reference of Auto Peugeot fails to teach any disclosure that the poles in axial direction will provide better attraction force is not persuasive since as stated in the reference of Auto Peugot that magnetic poles in axially opposite direction avoid eddy currents and further structure can also be provided to provide better attraction in any direction by insulating washer that would not provide magnetic poles with attraction, see figure below of Auto Peugeot. In conclusion Auto Peugeot teaches how one skilled in the art can provide better attraction of elements by a magnetic member (avoid eddy currents in figure 2 or provide insulation to avoid other member from attracting to the magnet or provide attraction in different direction by providing insulation, see figure below).

    PNG
    media_image4.png
    490
    423
    media_image4.png
    Greyscale


Response to section 4.4 in appeal brief.
	Appellants’ argument that the combination of Porges, Roddis and Auto Peugeot fails to teach limitation of claim 1 are not persuasive.
	Appellants’ argument that the reference of Auto Peugeot does not teach what examiner has stated that poles in axial direction will provide better attraction force is not persuasive since as stated in the reference of Auto Peugeot that magnetic poles in axially opposite direction avoid eddy currents and further structure can also be provided to provide better attraction in any direction by insulating washer that would not provide magnetic poles with attraction, see figure below of Auto Peugeot. In conclusion Auto Peugeot teaches how one skilled in the art can provide better attraction of elements by a magnetic member (avoid eddy currents in figure 2 or provide insulation to avoid other member from attracting to the magnet or provide attraction in different direction by providing insulation, see figure below).

    PNG
    media_image4.png
    490
    423
    media_image4.png
    Greyscale

Response to section 4.4 in appeal brief.
The claims 7 and 9 are rejected since limitation of claim 1 are taught by the rejections provided above. 










For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/VISHAL A PATEL/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        
Conferees:
/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.